Case
 Case17-23868
       17-23868 Doc
                 Doc29-1
                      13   Filed 08/15/17
                                 07/05/19 Entered 08/15/17
                                                   07/05/19 16:46:14
                                                            16:18:59   Desc Main
                                                                            Exhibit
                             Document
                                  A PagePage
                                          1 of 11 of 1
